Franklin App. No. 01AP-376. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Judgment Entry dated January 22, 2002:
“In dependency/neglect cases, do the statutory privileges set forth in former R.C. 4732.19 and R.C. 2317.02(G) apply to the reports and/or testimony of a psychologist and a licensed independent social worker when such testimony and report were generated for forensic purposes only and do not concern communications made in the course of treatment?”
F.E. Sweeney and Cook, JJ., dissent.
The conflict cases are In re Layne (June 25, 2001), Stark App. No. 2001CA00104, unreported, 2001 WL 1773763; In re Daywalt (Mar. 19, 2001), Stark App. Nos. 2000CA332 and 2000CA355, unreported; and In re Kyle (Dec. 1, 2000), Portage App. No. 2000-P-0014, unreported, 2000 WL 1774155.